In consequence of the murder of a woman in the county of Wayne, on the 25th September, 1859, the Governor offered a reward, on the 3d of October following, of $500, to any person or persons "who would give such information as should lead to the apprehension and conviction" of the murderers. On the 14th of October, the defendant, as sheriff of the said county, offered a reward of $200, in addition to that offered by the governor, to any person or persons "who will give such information as shall lead to the apprehension and conviction of the person or persons guilty of the murder, etc."
On the trial, Jones, one of the plaintiffs, testified that he gave information of the murder on the 26th of September, the day the woman was found dead. Several questions were asked of this witness, relative to the person to whom he gave this information, and relative to other information which he had given in relation to the murder and the murderer, before the reward was offered, or before he heard of it. The judge at the Circuit sustained the objection and excluded *Page 249 
the evidence. This was correct. It is palpably unnecessary to refer to authority to show, that any information given by the plaintiffs previous to the offer of the reward could not entitle them to the benefit of it. The defendant, as sheriff, contracted for information to be thereafter given. He did not promise to reward any person for past information gratuitously given. In fact, no part of the plaintiff's conduct was in reference to the reward. Jones expressly says so in his testimony before the county judge. He says: "I told what I knew prior to the 11th October, 1859; all that I told of, I did without reference to any reward, and without expectation of receiving any reward for so telling; I did it for the public good." For this gratuitous service to the State, this patriot now claims the benefit of the reward.
The complaint was properly dismissed. The judgment should be affirmed, with costs.